
 



                    

SHARE EXCHANGE AGREEMENT


 

 

This Share Exchange Agreement, dated as of November 15, 2013, (this “Agreement”)
by and among Mass Petroleum, Inc., a Nevada corporation, or its successors or
assigns(collectively referred to hereinafter as “PubCo”) the PubCo shareholders
prior to Closing (as defined herein) (the “PubCo Shareholders”), and Dyna Nutra,
Inc., a Florida corporation (“Dyna”). For purposes of this Agreement, PubCo,
PubCo Shareholders, and Dyna are sometimes collectively referred to herein as
the “Parties” and/or individually as a “Party.”

 

RECITALS

 

WHEREAS, (i) the shareholders of Dyna (the “Dyna Shareholders”) believe it is in
their respective best interests to exchange one hundred percent (100%) of Dyna
Shares, which is equal to 100 shares, for shares of PubCo’s Common Stock
representing sixty percent (60%) of the total issued and outstanding shares of
the capital stock of PubCo, which is equal to 67,500,000 shares, at Closing
(such shares being hereinafter referred to as the “PubCo Shares”), subject to
possible increase as provided for in this Agreement; and (ii) PubCo believes it
is in its best interests and the best interests of its shareholders to acquire
Dyna Shares in exchange for the issuance of the PubCo Shares to the Dyna
Shareholders, upon the terms and subject to the conditions set forth in this
Agreement (the “Share Exchange”); and,

 

WHEREAS, Dyna owns one hundred percent (100%) of the shares of the common stock
of DynaPep Corporation (“DynaPep”), which represents 100% of the issued and
outstanding shares of capital stock of DynaPep (such shares being hereinafter
referred to as the “DynaPep Shares”); and,

 

WHEREAS, Dyna owns one hundred percent (100%) of all of the equity interests of
Intocell Distributors, LLC, (such interests being hereinafter referred to as the
“Intocell Shares”); and,

 

WHEREAS, it is the intention of the parties that upon the Closing (as
hereinafter defined): (i) Dyna, DynaPep and Intocell shall become wholly-owned
subsidiaries of PubCo; and (ii) PubCo shall assume ownership and title to all of
the tangible and intangible assets of Dyna, DynaPep and Intocell presently owned
or hereafter acquired; and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration under the
Securities Act of 1933, as amended and in effect on the date of this Agreement
(the “Securities Act”); and,

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF DYNA SHARES FOR PUBCO SHARES AND FINANCINGS

 

Section 1.1      Agreements to Exchange Dyna Shares for PubCo Shares. On the
Closing Date (as hereinafter defined) and upon the terms and subject to the
conditions set forth in this Agreement, the Dyna Shareholders shall assign,
transfer, convey and deliver the Dyna Shares to PubCo and, in consideration and
exchange for the Dyna Shares, PubCo shall issue, transfer, convey and deliver
the PubCo Shares to the Dyna Shareholders, with such deliveries being made
pursuant to the terms and conditions of this Article I. This Agreement is a Plan
of Share Exchange as required by Section 607.1102 of the Florida Statutes.

 

  1              

             


Section 1.2      Closing; Initial Financing; Registration Statement Filing.

 

A.        Closing. The closing of the Share Exchange (the “Closing”) shall take
place remotely via the exchange of documents and signatures at such time and
date as the Parties hereto shall agree orally or in writing (the “Closing
Date”), but no later than fourteen days following the delivery of the audited
financial statements to the Company.

 

B.         Pre-Closing Financing. Prior to Closing, PubCo and Dyna shall enter
into a simple interest bearing Promissory Note (the “Note”) in the amount of
$70,000.00 dollars which shall either: (i) be included in and deducted from the
Financing (defined below); or, (ii) in the event the transaction contemplated
herein does not Close, the Note shall become due and payable with 60 days from
the date this Agreement is terminated. Additionally, PubCo agrees that it shall
advance such fees necessary to Dyna in order to Dyna to engage a PCAOB certified
auditor to being the audit of Dyna’s books and finances, any such fees advanced
shall be non-recoupable by PubCo in the event that this Agreement is terminated
prior to Closing. However, all such fees shall be included in and deducted from
the Financing.

 

C.         Financing. At the Closing, PubCo shall have received financing in the
aggregate amount of at least five hundred thousand dollars ($500,000) in good
and lawful funds which shall be used as working capital for the post-exchange
company.

 

Section 1.3      Restrictions on PubCo Shares Issued Pursuant to this
Agreement.  The PubCo Shares to be issued by PubCo pursuant to this Agreement
have not been registered and are being issued pursuant to a specific exemption
under the Securities Act, as well as under certain state securities laws for
transactions by an issuer not involving any public offering or in reliance on
limited federal preemption from such state securities registration laws, based
on the suitability and investment representations made by the DynaShareholders
to PubCo.  The PubCo Shares to be issued by PubCo pursuant to this Agreement
must be held and may not be sold, transferred (except as otherwise set forth in
this Section 1.3 hereof), or otherwise disposed of for value unless such
securities are subsequently registered under the Securities Act or an exemption
from such registration is available, and that the certificates representing the
Shares of PubCo Common Shares issued in the Share Exchange will bear a legend in
substantially the following form so restricting the sale of such securities:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), and are
“restricted securities” within the meaning of Rule 144 promulgated under the
Securities Act. The securities have been acquired for investment and may not be
sold or transferred without complying with Rule 144 in the absence of an
effective registration or other compliance under the Securities Act.”

 

Section 1.4      Initial Distribution; Lock-Up of PubCo Shares. 

 

A.        Upon Closing the PubCo Shares shall be transferred to those additional
Dyna Shareholders (“Additional Dyna Shareholders”) and in such amounts as set
forth on Exhibit B attached hereto. It is understood and agreed that the
Additional Dyna Shareholders shall receive such shares subject to the terms and
conditions of this Section 1.4, and Dyna agrees to take all steps necessary to
ensure that the Additional Dyna Shareholders receive and understand the
applicable restrictions as fully set forth herein.



  2              

             

 

B.         The PubCo Shares and the PubCo Financing Shares received by the Dyna
Shareholders and the Additional Dyna Shareholders, pursuant to this Agreement
shall be subject to a mandatory lock-up preventing the sale, assignment,
disposition of, distribution of, pledge or transfer of (each a "Transfer") of
such PubCo Shares by the Dyna Shareholder and the Additional Dyna Shareholders
thereof as provided below (collectively the "Lock-Up"):           

 

(i)         Up to the one (1) year anniversary of the Closing of the Share
Exchange (the "Lock-Up Period"), the Dyna Shareholders and the Additional Dyna
Shareholders will be prohibited from Transferring, publicly or privately any of
the PubCo Shares that each Dyna Shareholder and the Additional Dyna Shareholders
beneficially owns; provided that the Lock-Up shall not apply to any other
securities of PubCo which any Dyna Shareholder and the Additional Dyna
Shareholders may hold of PubCo or acquire from time to time, other than the
PubCo Shares.  However, all securities issued to any Dyna Shareholder and the
Additional Dyna Shareholders in connection with this Agreement or as a result of
the fact that the Dyna Shareholder and the Additional Dyna Shareholders owns
securities of PubCo as a result of this Agreement shall be subject to the
Lock-Up.

 

(ii)        The Dyna Shareholders and the Additional Dyna Shareholders shall not
be restricted in selling any PubCo Shares, other than pursuant to any applicable
laws and the terms and conditions of this Agreement, after the expiration of the
Lock-Up Period.

 

(iii)       The Dyna Shareholders and the Additional Dyna Shareholders consent
to the entry of stop transfer instructions with the Exchange Agent, as
hereinafter defined, against the transfer of the PubCo Shares except in
compliance with the provisions of this Agreement. The Dyna Shareholders and the
Additional Dyna Shareholders also consent to the placement of a legend,
substantially in the form of the following, on any and all stock certificates
that evidence the PubCo Shares:

 

“THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
NEGOTIATED BEFORE, DECEMBER 1, 2014. THE SHARES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO RESTRICTIONS ON SALE OR OTHER TRANSFER PURSUANT TO TERMS SET
FORTH IN THE RESTRICTIONS CLAUSE OF A SHARE EXCHANGE AGREEMENT BETWEEN MASS
PETROLEUM, INC. AND THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN
INTEREST. ANY TRANSFER OR ATTEMPTED TRANSFER BEFORE DECEMBER 1, 2014 IS VOID.”

                       

(iv)       For the sake of clarity and in an abundance of caution, the Lock-Up
shall not apply to any other securities of PubCo which any Dyna Shareholder and
the Additional Dyna Shareholders may hold of PubCo or acquire from time to time
other than the PubCo Shares, and securities received as a result of ownership of
the PubCo Shares.

 

Section 1.5      Anti-Dilution.  The PubCo Shareholders shall not be diluted for
a period of one (1) year after the date of Closing in accordance with the
following terms, provisions and conditions:

 

A.        Anti-Dilution at Closing.  Upon Closing, the PubCo Shareholders shall
own 20% of the total issued and outstanding Common Stock shares ofPubCo
(including the PubCo Financing Shares), which shall be calculated on a
fully-diluted basis after the conversion of the Dyna Shares and after giving
effect to all outstanding derivative securities of PubCo (the “PubCo
Shareholders Initial Equity Stake”).  Except for the Financings and any Exempt
Issuance (as defined herein), for one year from the Closing, PubCo shall not
issue shares which shall cause the PubCo Shareholders to own less than thePubCo
Shareholders pre-Closing equity stake.  If PubCo issues shares of PubCo that
causes the PubCo Shareholders to own less than the PubCo Shareholders
pre-Closing equity stake, then PubCo shall issue to the PubCo Shareholders that
certain number of shares which shall entitle the PubCo Shareholders to own 20%
of the total issued and outstanding shares of PubCo (to be calculated on a
fully-diluted basis as provided above in Section 1.5A).




   3             

             

B.         Exempt Issuance.  Exempt Issuance means the issuance of: (1) shares
of PubCo Common Stock, options or other rights to employees, officers,
consultants, advisors or directors of PubCo pursuant to any Equity Incentive
Plan duly adopted for such purpose by a majority of the existing members of the
Board of Directors (the “Board”) or by a majority of the members of a committee
of directors established for such purpose; (2) securities issued upon the
exercise or exchange or of conversion of any securities issued under subsection
(1); (3) securities issued to any Placement Agent or other registered
broker-dealers as commission or fees on connection with any financing
transactions, (4) securities issued pursuant to a (i) merger, acquisition or
similar transaction, (ii)strategic transactions approved by a majority of the
disinterested directors of the Company, provided that under clause (ii) any such
issuance shall only be to a person which is, itself or through its subsidiaries,
an operating company in a business synergistic with the business of the Dyna and
in which the Dyna receives benefits in addition to the investment of funds or
(iii) in lieu of some cash payment to vendors or service providers.  Provided,
however, the above Exempt Issuances shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business in investing in securities.

 

Section 1.6      Exchange of Certificates and Treatment of Fractional Shares. 

 

A.        PubCo and Dynahave selected Empire Stock Transfer  (the “Exchange
Agent”) for the issuance and delivery of the PubCo shares to the Dyna
Shareholders.

 

B.         Prior to or after the Closing, the Exchange Agent shall send or cause
to be sent to each holder of record of Dyna Shares immediately prior to the
Closing, transmittal materials for use in exchanging such Dyna Shareholder’s
Dyna certificates for the consideration set forth in this Agreement. Delivery
shall be effected, and risk of loss and title to the Dyna certificates
theretofore representing Dyna Shares shall pass, only upon proper delivery of
such certificates to the Exchange Agent, subject to such other provisions as set
forth in this Agreement.

 

Section 1.7      Board Appointment.  The PubCo Shareholders shall have the right
to appoint one member to the Board of PubCo for one year following the closing
of this transaction.

 

Section 1.8      Transaction Costs. In the event that the transaction
contemplated by this Agreement does not close, each of the Parties will be
responsible for all of their own respective costs (including, but not limited
to, financial advisory, accounting, legal and other professional or consulting
fees and expenses) incurred by it in connection with the transactions
contemplated hereby. In the event that Dyna or PubCo unilaterally elects not to
proceed, and such election is not as a result of any breach of the terms of this
Agreement by the other Party (or Parties) or an incurable material deficiency
found during the due diligence process, the Party electing not to proceed shall
pay the other Party (or Parties) a break-up fee in the aggregate amount of one
hundred thousand dollars ($100,000).




  4              

             

ARTICLE II


REPRESENTATIONS AND WARRANTIES OF PUBCO

 

PubCoand the PubCo Shareholders represent, warrant and agree that all of the
statements in the following sections of this Article II are true and complete as
of the date hereof. 

 

Section 2.1      Corporate Organization

 

            A.        PubCo is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, and has all requisite corporate
power and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities or property owned by it makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a Material Adverse
Effect on the activities, business, operations, properties, prospects, assets,
condition or results of operation of PubCo. “Material Adverse Effect” means any
event, occurrence, fact, condition, change or effect, which, individually or in
the aggregate, would reasonably be expected to be materially adverse to the
business, operations, properties, prospects, assets, condition (financial or
otherwise), or operating results of PubCo, or Dyna, as applicable, or would
materially impair the ability of PubCo or Dyna, as applicable, to perform its
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement; or (ii) changes in the U.S.
securities markets generally.

 

            B.         Copies of the Articles of Incorporation and Bylaws of
PubCo with all amendments thereto, as of the date hereof (the “PubCo Charter
Documents”), have been furnished to Dyna, and such copies are true, correct and
complete as of the date hereof.  The minute books of PubCo which have been made
available for inspection, contain the minutes of all meetings of the PubCo Board
its shareholders and written consents of each from its date of incorporation to
the date of this Agreement, and adequately reflect all material actions taken by
the PubCo Board, committees and its shareholders. PubCo is not in violation of
any of the provisions of the PubCo Charter Documents.

 

Section 2.2      Capitalization of PubCo. 

           

A.        The authorized capital stock of PubCo consists of: (i) 1,000,000,000_
shares of common stock, par value $0.0001, of which no more than 44,500,000
shares of Common Stock shall be issued and outstanding immediately prior to the
Share Exchange; and (ii) 20,000,000 shares of preferred stock, par value $0.001,
of which none shall be issued and outstanding immediately prior to the Share
Exchange.

 

            B.         All of the issued and outstanding shares of Common Stock
of PubCo immediately prior to this Share Exchange are duly authorized, validly
issued, fully paid and non-assessable, will have been issued in compliance with
all applicable U.S. federal and state securities laws and state corporate laws,
and any laws and regulations outside of the U.S. and will have been issued free
of preemptive rights of any security holder.  The issuance of all of the PubCo
Shares described in Section 2.2 have been, or will be, as applicable, in
compliance with U.S. federal and state securities laws, foreign securities laws
and rules and state corporate laws and no shareholder of PubCo has any right to
rescind or bring any other claim against PubCo for failure to comply with the
Securities Act, o state securities laws, or foreign securities laws or rules.

 

Section 2.3      Outstanding Warrants, Options, and other Derivative Securities.
As of the date of this Agreement, there are no outstanding and unexercised
options, warrants and other derivative securities issued by PubCo as reflected
on Schedule 2.3.

 

 5               

             

Section 2.4      Outstanding Agreements.  PubCo shall not be a party to any
outstanding agreements as of the date of Closing, and PubCo shall have no
liability for any agreements in effect prior to the Closing.

 

Section 2.5      Authorization, Validity and Enforceability of Agreements. PubCo
has all corporate power and authority to execute and deliver this Agreement and
all agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement (collectively
the “Agreements”) to perform its obligations hereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of the
Agreements by PubCo and the consummation by PubCo of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action of PubCo, and no other corporate proceedings on the part of
PubCo are necessary to authorize the Agreements or to consummate the
transactions contemplated hereby and thereby. The Agreements constitute the
valid and legally binding obligation of PubCo and is enforceable in accordance
with its terms, except as such enforcement may be limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally. PubCo does not need to give any
notice to, make any filings with, or obtain any authorization, consent or
approval of any government or governmental agency or other party in order for it
to consummate the transactions contemplated by any of the Agreements.

 

Section 2.6      No Conflict or Violation. Neither the execution and delivery of
the Agreements by PubCo, nor the consummation by PubCo of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the PubCo Charter Documents; (ii) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, court,
administrative panel or other tribunal to which PubCo is subject; (iii) conflict
with, result in a breach of, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under any agreement,
contract, lease, license, instrument or other arrangement to which PubCo is a
party or by which it is bound, or to which any of its assets or properties are
subject; or (iv) result in or require the creation or imposition of any
encumbrance of any nature upon or with respect to any of PubCo’s assets.

 

Section 2.7      Litigation. There is no action, suit, proceeding or
investigation (“Action”) pending or currently threatened against PubCo or any of
its affiliates, that may affect the validity of this Agreement or the right of
PubCo to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or currently
threatened against PubCo or any of its affiliates, before any court or by or
before any governmental body or any arbitration board or tribunal, nor is there
any judgment, decree, injunction or order of any court, governmental department,
commission, agency, instrumentality or arbitrator against or relating to PubCo
or any of its affiliates. Neither PubCo nor any of its affiliates is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no Action by PubCo
or any of its affiliates currently pending or which PubCo or any of its
affiliates intends to initiate.

 

Section 2.8      Compliance with Laws. PubCo has been and is in compliance with,
and has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Securities Exchange Act of 1934 (the
“Exchange Act”), the applicable rules and regulations of the Securities and
Exchange Commission (the “SEC”) or the applicable securities laws and rules and
regulations of any state or any foreign jurisdiction.

 

Section 2.9      Financial Statements.  PubCo’s financial statements (the
“Financial Statements”) have been prepared in accordance with generally accepted
accounting principles applicable in the United States of America (“ GAAP”)
applied on a consistent basis, except that those Financial Statements that are
not audited do not contain all footnotes required by GAAP. The Financial
Statements fairly present the financial condition and operating results of PubCo
as of the dates, and for the periods, indicated therein, subject to normal
year-end audit adjustments. PubCo is a shell corporation and has no tangible
assets and no liabilities (contingent or otherwise). PubCo is not a guarantor or
indemnitor of any indebtedness of any other person, entity or organization.
PubCo maintains a standard system of accounting established and administered in
accordance with GAAP.

 

  6              

             

Section 2.10      Books, Financial Records and Internal Controls. All the
accounts, books, registers, ledgers, PubCo Board (and committee) minutes,
consents and financial and other records of whatsoever kind of PubCo have been
fully, properly and accurately kept and completed; there are no material
inaccuracies or discrepancies of any kind contained or reflected therein; and
they give and reflect a true and fair view of the financial, contractual and
legal position of PubCo. PubCo maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate
actions are taken with respect to any differences.

 

Section 2.11     Tax Returns, Payments and Elections. PubCo has filed all Tax
(as defined below) returns, statements, reports, declarations and other forms
and documents (including, without limitation, estimated Tax returns and reports
and material information returns and reports) (“Tax Returns”) required pursuant
to applicable law to be filed with any Tax Authority (as defined below). All
such Tax Returns are accurate, complete and correct in all material respects,
and PubCo has timely paid all Taxes due and adequate provisions have been and
are reflected in PubCo’s Financial Statements for all current Taxes and other
charges to which PubCo is subject and which are not currently due and payable.
None of PubCo’s federal income Tax returns have been audited by the Internal
Revenue Service. PubCo has no knowledge of any additional assessments,
adjustments or contingent Tax liability (whether federal or state) of any nature
whatsoever, whether pending or threatened against PubCo for any period, nor of
any basis for any such assessment, adjustment or contingency. PubCo has withheld
or collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, U.S. income taxes and other
foreign taxes) required to be withheld or collected therefrom, and has paid the
same to the proper Tax Authority. For purposes of this Agreement, the following
terms have the following meanings: “Tax” (and, with correlative meaning, “Taxes”
and “Taxable”) means any and all taxes including, without limitation, (x) any
net income, alternative or add-on minimum Tax, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, value added, net worth,
license, withholding, payroll, employment, excise, severance, stamp, occupation,
premium, property, environmental or windfall profit Tax, custom, duty or other
Tax, governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to Tax or additional amount
imposed by any U.S., local or foreign governmental authority or regulatory body
responsible for the imposition of any such Tax (domestic or foreign) (a “Tax
Authority”), (y) any liability for the payment of any amounts of the type
described in (x) as a result of being a member of an affiliated, consolidated,
combined or unitary group for any taxable period or as the result of being a
transferee or successor thereof, and (z) any liability for the payment of any
amounts of the type described in (x) or (y) as a result of any express or
implied obligation to indemnify any other person or entity.

 

Section 2.12      No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by PubCo to arise,
between PubCo and any accountants and/or lawyers formerly or presently engaged
by PubCo. PubCo is current with respect to fees owed to its accountants and
lawyers.

 

Section 2.13      Absence of Undisclosed Liabilities. Except as specifically
disclosed herein: (A) there has been no event, occurrence or development that
has resulted in or could result in a Material Adverse Effect; (B) PubCo has not
incurred any liabilities, obligations, claims or losses, contingent or
otherwise, including debt obligations, other than professional fees to be paid
prior to Closing; (C) PubCo has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) PubCo has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) PubCo has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) PubCohas not suffered any losses or waived any
rights of material value, whether or not in the ordinary course of business, or
suffered the loss of any material amount of prospective business; (G) except for
the Share Exchange, PubCo has not entered into any transaction other than in the
ordinary course of business, or entered into any other material transaction,
whether or not in the ordinary course of business; and (H) PubCo has not entered
into any transaction with any officer, director or 10% shareholder.

 

  7              

             

Section 2.14      Obligation for Current and Past Liabilities. Except as
specifically provided herein, PubCo agrees that Dyna and the Dyna Shareholders
shall assume no obligation for any current or past liabilities, secured or
unsecured, incurred by PubCo by entering into this Agreement and/or consummating
the Share Exchange.

 

Section 2.15      No Undisclosed Events or Circumstances. No event or
circumstance has occurred or exists with respect to PubCo or its respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by PubCo but which has not been so publicly announced or disclosed.
PubCo has not provided to Dyna, or the Dyna Shareholders, any material
non-public information or other information which, according to applicable law,
rule or regulation, was required to have been disclosed publicly by PubCo but
which has not been so disclosed, other than with respect to the transactions
contemplated by this Agreement and/or the Share Exchange.

 

Section 2.16     Disclosure. This Agreement and any certificate attached hereto
or delivered in accordance with the terms hereof by or on behalf of PubCo or the
PubCo Shareholders in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 2.17      Absence of Certain Changes or Events. There has not been any
material adverse change in the business, operations, properties, assets, or
condition (financial or otherwise) of PubCo; and (b) PubCo has not: (i) declared
or made, or agreed to declare or make, any payment of dividends or distributions
of any assets of any kind whatsoever to shareholders or purchased or redeemed,
or agreed to purchase or redeem, any of its shares; (ii) made any material
change in its method of management, operation or accounting; (iii) entered into
any other material transaction other than in the ordinary course of its
business; or (iv) made any increase in or adoption of any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with its officers, directors, or
employees.

 

Section 2.18      SEC Reports. PubCo has timely filed all reports, schedules,
forms, registration statements and other documents as required by the SEC (the
"SEC") and PubCo has delivered or made available to the Dyna all reports,
schedules, forms, registration statements and other documents filed with the SEC
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein the “PubCo SEC Documents"). As of
their respective dates, the PubCo SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to such PubCo SEC Documents, and none of the PubCo SEC Documents
(including any and all consolidated financial statements included therein) as of
such date contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Except to the extent revised or superseded by a subsequent
filing with the SEC (a copy of which has been provided to the Company prior to
the date of this Agreement), none of the PubCo SEC Documents, to the knowledge
of the PubCo's management, contains any untrue statement of a material fact or
omits to state any material fact or omitted to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. The
consolidated financial statements of PubCo included in such PubCo SEC Documents
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (except, in the case of unaudited consolidated quarterly
statements, as permitted  by Form 10-Q of the SEC)  applied on a  consistent 
basis  during the periods  involved  (except as may be indicated in the notes 
thereto) and fairly present  the  consolidated  financial  position  of PubCo 
and its  consolidated subsidiaries as of the dates thereof and the consolidated 
results of operations and changes in cash flows for the periods then ended
(subject, in the case of unaudited quarterly  statements, to normal year-end
audit adjustments as determined by PubCo's independent accountants). Except as
set forth in the PubCo SEC Documents, at the date of the most recent audited
financial statements of PubCo included in the PubCo SEC Documents, PubCo has not
incurred any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise) which, individually or in the aggregate,
could reasonably be expected to have a material adverse effect with respect to
PubCo.

 

Section 2.19      Certain Employee Payments.  PubCois not a party to
any employment agreement which could result in the payment to
any current, former or future director  or  employee  of PubCoof any  money or
other  property  or  rights or accelerate  or provide  any other  rights or 
benefits  to any such  employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a "parachute payment"  (within the meaning of
Section  280G of the Code),  or (ii) some other subsequent action or event would
be required to cause such payment, acceleration or provision to be triggered.

 

Section 2.19      Benefit Plans.  PubCois not a party to any Benefit Plan under
which PubCocurrently has an obligation to provide benefits to any current or
former employee, officer or director of PubCo.

 

 8               

             

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF DYNA NUTRA, DYNAPEP & INTOCELL

 

DynaNutra, DynaPep, and Intocell hereby represent and warrant to PubCo that,
except as set forth on the Disclosure Schedule attached to this Agreement, which
exceptions shall be deemed to be part of the representations and warranties made
hereunder, the following representations are true and complete as of the date of
the Closing, except as otherwise indicated.  The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Article III, and the disclosures in any section or
subsection of the Disclosure Schedule shall qualify other sections and
subsections in this Article III, only to the extent it is readily apparent from
a reading of the disclosure that such disclosure is applicable to such other
sections and subsections. The Disclosure Schedules shall be provided by
DynaNutra, DynaPep, and Intocell to PubCo prior to Closing.

Section 3.1      Corporate Organization.

           

            A.        Dyna is a corporation duly organized, validly existing and
in good standing under the laws of Florida, and has all requisite corporate
power and authority to own its properties and assets and governmental licenses,
authorizations, consents and approvals to conduct its business as now conducted
and is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of its activities or property owned by it makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a Material Adverse
Effect on the activities, business, operations, properties, prospects, assets,
condition or results of operation of Dyna.

 

B.         Copies of the Articles of Incorporation and Bylaws of Dyna with all
amendments thereto, as of the date hereof (the “Dyna Charter Documents”), have
been furnished to PubCo, and such copies are true, correct and complete as of
the date hereof.  The minute books of Dyna which have been made available for
inspection, contain the minutes of all meetings of the Dyna Board its
shareholders and written consents of each from its date of incorporation to the
date of this Agreement, and adequately reflect all material actions taken by the
Dyna Board, committees and its shareholders. Dyna is not in violation of any of
the provisions of the Dyna Charter Documents.

 

Section 3.2      Capitalization of Dyna.  The authorized capital stock of Dyna
consists of: (i) 35,000,000 shares of Common Stock, no par value, of which 100
shares of Common Stock are issued and outstanding immediately prior to the Share
Exchange, and 10,000,000 shares of preferred stock, no par value, the rights and
preferences of which shall be established from time-to-time by the Board of
Directors of which 0 are issued and outstanding immediately prior to the Share
Exchange. As of the date of this Agreement, there are no outstanding and
unexercised options, warrants and other derivative securities issued by Dyna.

 

 9               

             

Section 3.3      Authorization, Validity and Enforceability of Agreements. Dyna
has all corporate power and authority to execute and deliver this Agreement and
all Agreements to be executed and delivered in connection with the transactions
contemplated by this Agreement to perform its obligations hereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of the Agreements by Dyna and the consummation by Dyna of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action of Dyna, and no other corporate proceedings on the
part of Dyna are necessary to authorize the Agreements or to consummate the
transactions contemplated hereby and thereby. The Agreements constitute the
valid and legally binding obligation of Dyna and is enforceable in accordance
with its terms, except as such enforcement may be limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally. Dyna does not need to give any
notice to, make any filings with, or obtain any authorization, consent or
approval of any government or governmental agency or other party in order for it
to consummate the transactions contemplated by any of the Agreements, resulting
from the issuance of the Dyna Shares in connection with the Share Exchange.

 

Section 3.4      No Conflict or Violation. Neither the execution and delivery of
the Agreements by Dyna, nor the consummation by Dyna of the transactions
contemplated thereby will: (i) contravene, conflict with, or violate any
provision of the Dyna Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which Dyna is subject; (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Dyna is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of Dyna’s assets, including without limitation, the Dyna
Shares.

 

Section 3.5      Litigation. Except as otherwise provided on Schedule 3.6, there
is no Action pending or currently threatened against Dyna or any of its
affiliates that may affect the validity of this Agreement or the right of Dyna
to enter into this Agreement or to consummate the transactions contemplated
hereby or thereby. There is no Action pending or currently threatened against
Dyna before any court or by or before any governmental body or any arbitration
board or tribunal, nor is there any judgment, decree, injunction or order of any
court, governmental department, commission, agency, instrumentality or
arbitrator against or relating to Dyna. Dyna is not a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality. There is no Action by Dyna currently
pending or which Dyna intends to initiate.

 

Section 3.6      Compliance with Laws.Dyna has been and is in compliance with,
and has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the  Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state or any foreign jurisdiction.

 

     10           

             

Section 3.7      Financial Statements.  As of the Closing, Dyna’s Financial
Statements will have been prepared in accordance with GAAP applied on a
consistent basis, except that those Financial Statements that are not audited do
not contain all footnotes required by GAAP. The Financial Statements to be
delivered to PubCo as of the Closing will fairly present the financial condition
and operating results of Dyna as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments. Dyna is not a guarantor
or indemnitor of any indebtedness of any other person, entity or organization.

 

Section 3.8      Books, Financial Records and Internal Controls. All the
accounts, books, registers, ledgers, Dyna Board (and committee) minutes,
consents and financial and other records of whatsoever kind of Dyna have been
fully, properly and accurately kept and completed; there are no material
inaccuracies or discrepancies of any kind contained or reflected therein; and
they give and reflect a true and fair view of the financial, contractual and
legal position of Dyna. As of the Closing, Dyna will maintain a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

 

Section 3.9      Tax Returns, Payments and Elections. Dyna has not filed any Tax
Returns since inception.

 

Section 3.10    No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by Dyna to arise,
between Dyna and any accountants and/or lawyers formerly or presently engaged by
Dyna, Dyna is current with respect to fees owed to its accountants and lawyers.

 

Section 3.11    Absence of Undisclosed Liabilities. Except as specifically
disclosed on Schedule 3.11, since December 31, 2012: (A) there has been no
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect; (B) Dyna has not incurred any liabilities, obligations,
claims or losses, contingent or otherwise, including debt obligations, other
than matters arising in the ordinary course of business and professional fees to
be paid prior to Closing; (C) Dyna has not declared or made any dividend or
distribution of cash or property to its shareholders, purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock, or
issued any equity securities other than with respect to transactions
contemplated hereby; (D) Dyna has not made any loan, advance or capital
contribution to or investment in any person or entity; (E) Dyna has not
discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business; (F) Dyna has not suffered any losses or waived any
rights of material value, whether or not in the ordinary course of business, or
suffered the loss of any material amount of prospective business; (G) except for
the Share Exchange, Dyna has not entered into any transaction other than in the
ordinary course of business, or entered into any other material transaction,
whether or not in the ordinary course of business; and (H) Dyna has not entered
into any transaction with any officer, director or 10% shareholder.

 

Section 3.12     Disclosure. This Agreement and any certificate attached hereto
or delivered in accordance with the terms hereof by or on behalf of Dyna or the
Dyna Shareholders in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 3.13     Absence of Certain Changes or Events. Since December 31, 2012
(a) there has not been any Material Adverse Effect with respect to Dyna; and (b)
Dyna has not: (i) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to shareholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(ii) made any material change in its method of management, operation or
accounting; (iii) entered into any other material transaction other than in the
ordinary course of its business; or (iv) made any increase in or adoption of any
profit sharing, bonus, deferred compensation, insurance, pension, retirement, or
other employee benefit plan, payment, or arrangement made to, for, or with its
officers, directors, or employees.

 

 11               

             

Section 3.14     Approval of Agreement. The Board of Dyna has authorized the
execution and delivery of this Agreement in the manner required by Section
607.1103, Florida Statutes, and recommended this Plan of Share Exchange to its
shareholders.

 

ARTICLE IV

 

CONDITIONS TO OBLIGATIONS OF DYNA AND THE DYNA SHAREHOLDERS

 

The obligations of Dyna to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by Dyna or the Dyna
Shareholders, as the case may be, in their sole discretion:

 

Section 4.1      Representations and Warranties of PubCo. All representations
and warranties made by PubCo in this Agreement shall be true and correct in all
material respects on and as of the Closing Date.

 

Section 4.2      Agreements and Covenants. PubCo shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 4.3      Audited Financial Statements. Prior to Closing, the Dyna shall
retain an independent audit firm registered in the U.S. with the Public Company
Accounting Oversight Board, which shall be engaged for the purpose of preparing
and delivering to PubCo audited Financial Statements for the two fiscal years
ended December 31, 2011 and 2012. Such Financial Statements shall be delivered
to PubCo prior to Closing and shall contain an independent auditors report.

 

Section 4.4      Consents and Approvals. All consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

    12            

             

Section 4.5      No Violation of Orders. No preliminary or permanent injunction
or other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of PubCo shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person or entity,
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 4.6      Documents. PubCo must have caused the following documents to be
delivered to Dyna:

 

A.        a duly executed Resolution of the Board of PubCo authorizing the
issuance of the Series A shares to the Dyna Shareholders;

 

B.         this Agreement duly executed; and

 

C.         such other documents as Dyna or the Dyna Shareholders may reasonably
request including a certificate that all of the representations and warranties
of PubCo in this Agreement are true and correct as of the Closing Date and for
the purpose of (B) evidencing the performance of, or compliance by PubCo with
any covenant or obligation required to be performed or complied with by PubCo,
(C) evidencing the satisfaction of any condition referred to in this Article
VII, or (D) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.

 

Section 4.7      No Material Adverse Effect.  There shall not have been any
event, occurrence or development that has resulted in or could result in a
Material Adverse Effect on or with respect to PubCo.

 

Section 4.8      Financing.  PubCo shall deposit in an account at a bank
selected by the Dyna the sum of $500,000 representing the First Tranche
Financing.

 

Section 4.9      Officers and Directors.  All officers and directors of PubCo
shall have resigned and appointed the persons designated on Schedule 6.9 or such
other persons designated by the Dyna.

 

Section 4.10    Books and Records. PubCo shall deliver to Dyna all books and
records of PubCo.

  

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF PUBCO

 

The obligations of PubCo to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by PubCo in its
sole discretion:

 

Section 5.1      Representations and Warranties of Dyna and the Dyna
Shareholders. All representations and warranties made by Dyna and the Dyna
Shareholders on behalf of themselves individually in this Agreement shall be
true and correct on and as of the Closing Date.

 

Section 5.2      Approval by Majority Consent.  The holders of at least a
majority (51%) of the outstanding DynaPep Shares and the holders of all of the
outstanding Intocell Shares each must approve of this Agreement by written
consent, in accordance with their respective Bylaws or Operating Agreement and
the laws of the State of Florida, prior to the Closing Date. 

 

Section 5.3      Agreements and Covenants. Dyna, DynaPep and Intocell shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

  13              

             

Section 5.4      Consents and Approvals. All consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 5.5      No Violation of Orders. No preliminary or permanent injunction
or other order issued by any court or other governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, domestic or foreign, that declares this Agreement invalid
or unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
Dyna, DynaPep or Intocell shall be in effect; and no action or proceeding before
any court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person or entity, which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 5.6      Documents. Dyna, DynaPep and Intocell must deliver to PubCo at
or prior to the Closing:

 

A.        share certificates evidencing the number of Dyna Shares, along with
executed stock powers with medallion guarantees transferring such DynaPep Shares
to PubCo;

 

B.         share certificates evidencing the number of DynaPep Shares, along
with executed stock powers with medallion guarantees transferring such DynaPep
Shares to PubCo;

 

C.         share certificates evidencing the number of Intocell Shares, along
with executed stock powers with medallion guarantees transferring such Intocell
Shares to PubCo;

 

D.        this Agreement to which Dyna, DynaPep and Intocell are each a party,
duly executed; and,

 

E.         such other documents as PubCo may reasonably request for the purpose
of (A) evidencing the accuracy of any of the representations and warranties of
Dyna, the DynaPep, and Intocell, (B) evidencing the performance of, or
compliance by Dyna, the DynaPep, and Intocell with any covenant or obligation
required to be performed or complied with by Dyna,  DynaPep,or Intocell, as the
case may be, (C) evidencing the satisfaction of any condition referred to in
this Article VIII, or (D) otherwise facilitating the consummation or performance
of any of the transactions contemplated by this Agreement.

 

Section 5.7      No Claim Regarding Stock Ownership or Consideration. There must
not have been made or threatened by any person, any claim asserting that such
person (a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Dyna Shares, or any other stock, voting, equity, or ownership
interest in, DynaPep or Intocell, or (b) is entitled to all or any portion of
the PubCo Shares.

 

  14              

             

ARTICLE VI

 

SURVIVAL AND INDEMNIFICATION

 

Section 6.1      Survival of Provisions. The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall expire on the
first day of the three-year anniversary of the Closing Date (the “Survival
Period”). The right to indemnification, payment of or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 6.2      Indemnification.

 

A.        Indemnification Obligations in favor of PubCo and the PubCo
Shareholders. From and after the Closing Date until the expiration of the
Survival Period, Dyna shall reimburse and hold harmless PubCo, the PubCo
Shareholders, and their respective officers, directors, agents, attorneys and
employees, and each person, if any, who controls or may “control” (within the
meaning of the Securities Act) any of the forgoing persons or entities (each a
“PubCo Indemnified Party”) against and in respect of any and all damages,
losses, settlement payments, in respect of deficiencies, liabilities, costs,
expenses and claims suffered, sustained, incurred or required to be paid by such
PubCo Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any PubCo Indemnified Party, which arises or results from a third-party
claim brought against a PubCo Indemnified Party to the extent based on a breach
of the representations and warranties with respect to the business, operations
or assets of Dyna. All claims of PubCo pursuant to Section 6.2 shall be brought
by the PubCo Shareholders on behalf of PubCo and those Persons who were
shareholders of PubCo immediately prior to the Closing Date.  In no event shall
any such indemnification payments exceed $250,000 in the aggregate from
Dyna.   No claim for indemnification may be brought under Section 6.2 A. unless
all claims for indemnification, in the aggregate, total more than $10,000.

 

B.         Indemnification Obligations in favor of Dyna and the Dyna
Shareholders. From and after the Closing Date until the expiration of the
Survival Period, PubCo and the PubCo Shareholders shall indemnify and hold
harmless Dyna, the Dyna Shareholders, and their respective officers, directors,
agents, attorneys and employees, and each person, if any, who controls or may
“control” (within the meaning of the Securities Act) any of the forgoing persons
or entities (each a “Dyna Indemnified Person”) from and against any and all
losses, costs, damages, liabilities and expenses arising from claims, demands,
actions, causes of action, including, without limitation, legal fees  arising
out of: (i) any breach of representation or warranty made by PubCo in this
Agreement, and in any certificate delivered by PubCo pursuant to this Agreement;
(ii) any breach by PubCo of any covenant, obligation or other agreement made by
PubCo in this Agreement; and (iii) a third-party claim based on any acts or
omissions by PubCo. In no event shall any such indemnification payments exceed
$250,000 in the aggregate from PubCo.  No claim for indemnification may be
brought under Section 6.2 B. unless all claims for indemnification, in the
aggregate, total more than $10,000.  Nothing contained in Section 6.2 B. shall
affect any rights or remedies of the Dyna and/or the Dyna Shareholders.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.1      Successors and Assigns. This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided that no party shall assign or delegate any of
the obligations created under this Agreement without the prior written consent
of the other parties.

 

Section 7.2      Fees, Taxes and Expenses. Except as otherwise expressly
provided in this Agreement, all legal and other fees, costs, taxes, duties and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by each Party, as incurred respectively.

 

    15            

             

Section 7.3      Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight next business day delivery, or by email   delivery
followed by overnight next business day delivery, as follows:

 

To Dyna:                                              265 S. Federal Highway

                                                            Suite 310

                                                            Deerfield Beach, FL
33441

                                                            (305)794-4315

                                                           

With a Copy to:                                     Michael D. Harris, Esq.

                                                            Nason, Yeager,
Gerson, White & Lioce, P.A.

                                                            1645 Palm Beach
Lakes Boulevard

                                                            Suite 1200

                                                            West Palm Beach, FL
33401

                                                            Telephone:  (561)
471-3507

                                                            email: 
mharris@nasonyeager.com

 

To Mass:                                              Mass Petroleum Inc.,

                                                            507-700 W. Pender
Street

                                                            Vancouver, BC Canada

                                                            V6C 1G8

                                                            Telephone:
702-997-2187

                                                           

 

or to such other persons or at such other addresses as shall be furnished by any
Party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered. No change in any
of such addresses shall be effective insofar as notices under Section 10.3 are
concerned unless notice of such change shall have been given to such other
Parties hereto as provided in Section 10.3.

 

Section 7.4      Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

Section 7.5      Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 7.6      Titles and Headings. The Article and Section headings contained
in this Agreement are solely for convenience of reference and shall not affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

  16              

             

Section 7.7      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 7.8      Convenience of Forum; Consent to Jurisdiction. The parties to
this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the U.S. District Court for Nevada, in respect of any matter arising
under this Agreement. Service of process, notices and demands of such courts may
be made upon any party to this Agreement by personal service at any place where
it may be found or giving notice to such party as provided in Section 9.3. 
[Lisa/Jerry?]

 

Section 7.9      Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 7.10    Governing Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of Nevada
without giving effect to the choice of law provisions thereof.

 

Section 7.11    Amendments and Waivers. Except as otherwise provided herein, no
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

 

Section 7.12    Covenant of Further Assurance.  The parties covenant and agree
that they shall, from time to time, execute and deliver or cause to be executed
and delivered all such further instruments of conveyance, transfer, assignments,
receipts and other instruments, and shall take or cause to be taken such further
or other actions as the other party or parties to this Agreement may reasonably
deem necessary in order to carry out the purposes and intent of this Agreement.

 

 

  

[SIGNATURE PAGE FOLLOWS]

 

  17              

             

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MASS PETROLEUM, INC. 

 



/s/ Jordan Shapiro___

Name: Jordan Shapiro

Title:  President and Chief Executive Officer

  

DYNA NUTRA, INC



 

/s/ Lisa Krinsky______

Name: Lisa Krinsky

Title: President

 

DYNAPEP CORPORATION



 

/s/ Lisa Krinsky______

Name: Lisa Krinsky,

Title:  President

 

INTOCELL, INC.  

 

/s/ Lisa Krinsky______

Name: Lisa Krinsky

Title:  Manager

 





 18               

             

